Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control circuitry” in claims 2, 5, 6 and 15, as well as “I/O circuitry” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The examiner is considering the claimed “control circuitry” and “I/O circuitry” as processors or microprocessors, as listed as examples of controlling circuitry in par. 32 of the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 13-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gyoten, US PGPub 2007/0180006.
With respect to claim 1, Gyoten teaches a system for storing data elements, comprising: 
a memory device comprising a plurality of compute components (par. 43, memory 3); and 
a host (par. 44, Host CPU 2) coupled to the memory device and configured to determine a data element storage layout for a plurality of data elements to be stored on the memory device, wherein the data element storage layout increases a quantity of the plurality of compute components used to perform a number of logical operations in parallel on the plurality of data elements (pars. 83-85, where multiple logical operations performed in parallel), 
 (pars.  54-56, where each data element contains multiple bits).
With respect to claim 2, Gyoten teaches the system of claim 1, wherein the host is configured to, subsequent to determining the data element storage layout, provide instructions to the memory device to store the plurality of data elements on the memory device according to the data element storage layout (pars. 13-14 which show data have been in memory cell array in accordance to the memory cells layout, and 
wherein the memory device further comprises control circuitry configured to execute the instructions to store the plurality of data elements on the memory device according to the data element storage layout (par. 9, the SIMD processor being the control circuitry).
With respect to claim 3, Gyoten teaches the system of claim 1, wherein the host is configured to: 
receive an indication of at least one of: an overhead cost associated with the number of logical operations; a quantity of the number of logical operations; and a total quantity of the plurality of compute components; and determine the data element storage layout based on the indication (fig. 2 and fig. 6 show vertical and horizontal layout and pars. 13, 54, and 126, which show that a vertical or horizontal storage layout is chosen based on the number of compute components that are associated with the memory array).
With respect to claim 4, Gyoten teaches the system of claim 3, wherein the host is configured to receive the indication from the memory device (par. 48)
With respect to claim 5, Gyoten teaches the system of claim 4, wherein the memory device further comprises control circuitry configured to provide the indication to the host (par. 48).
With respect to claim 6, Gyoten teaches the system of claim 1, wherein the memory device further comprises control circuitry configured to control the plurality of compute components to perform the number of logical operations using logical representations of a first subset of the plurality of data elements and a second subset of the plurality of data elements (Gyoten figs. 2 and 6-11, and pars. 10 and 89-91, which show a memory array containing memory cells associated with ALUs, and pars. 121 and 124 further show selected lines (subsets)).
With respect to claim 7, Gyoten teaches a system for storing data elements, comprising: 
a memory device comprising a plurality of compute components (par. 43, memory 3), wherein the memory device is configured to:
determine a type of data element storage layout for storage a plurality of data elements on the memory device to maximize a quantity of the plurality of compute components used to perform a number of logical operations in parallel on the plurality of data elements (pars. 9, 14 and 16),
wherein each of the plurality of data elements is a data value represented by a number of bits (pars.  54-56, where each data element contains multiple bits); and
store the plurality of data elements according to the data element storage layout (pars. 83-85)
With respect to claim 8, Gyoten teaches the system of claim 7, wherein the memory device is configured to determine the type of data element storage layout to be a horizontal data element storage layout for storage of the plurality of data elements in response to a quantity of the number of logical operations being less than or equal to a total quantity of the plurality of compute components divided by a quantity of bits of each of the plurality of data elements (fig. 2 and fig. 6 show vertical and horizontal layout and pars. 13, 54, and 126, which show that a vertical or horizontal storage layout is chosen based on the number of compute components that are associated with the memory array).
With respect to claim 9, Gyoten  teaches the system of claim 7, wherein the memory device is configured to determine the type of data element storage layout to be a vertical data element storage layout for storage of the plurality of data elements in response to a quantity  of the number of logical operations being greater than the total quantity of the plurality of compute components (Gyoten figs. 2 and 6 show vertical and horizontal layout associated with plurality of compute components and paragraphs [0013], [0054] and [0125] further show that a vertical or horizontal layout is determined in accordance with a number of compute components).
With respect to claim 10, Gyoten  teaches the system of claim 7, wherein the memory device is configured to determine the type of data element storage layout to be a hybrid data element storage layout in response to: 
a quantity of the number of logical operations being greater than a total quantity of the plurality of compute components divided by a quantity of bits of each of the plurality of data (Gyoten fig. 2 and pars. 54-55 and 58, which show that the logical operations have been performed in accordance to a number of bits); and 
the quantity of the number of logical operations being less than the total quantity of the plurality of compute components (Gyoten figs. 2 and 6, and pars. 6, 18, and 48, which show that a plurality of logical operations have been performed associated with multiple compute components that are interacted with the memory array.
With respect to claim 11, Gyoten teaches the system of claim 7, wherein the memory device is configured to determine the type of data element storage layout to be a horizontal data element storage layout in response to the number of logical operations being shift operations (fig. 2 and fig. 6 show vertical and horizontal layout and pars. 13, 54, and 126, which show that a vertical or horizontal storage layout is chosen).
With respect to claim 13, Gyoten teaches a method for storing data elements, comprising:
determining a type of data element storage layout for storage a plurality of data elements on a memory device to reduce a quantity of a plurality of compute components of the memory device that are activated but not used when performing a number of logical operations in parallel on the plurality of data elements (pars. 9, 14 and 16); and
subsequently storing the plurality of data elements on the memory device according to the determined type of data element storage layout (pars. 83-85),
wherein each of the plurality of data elements is a data value represented by a number of bits (pars.  54-56, where each data element contains multiple bits).
With respect to claim 14, Gyoten teaches the method of claim 13, further comprising: 
pars. 83-85);
providing signals from the host to the memory device indicative of the determined type of data element storage layout (par. 48); and
responsive to receiving the signals, controlling, with the memory device, performance of the number of logical operations (par. 48).
With respect to claim 15, Gyoten teaches the method of claim 13, further comprising determining the type of data element storage layout with control circuitry or I/O circuitry of the memory device (par. 9, the SIMD processor).
With respect to claim 16, Gyoten teaches the method of claim 13, further comprising:
responsive to determining a first type of data element storage layout, storing a logical representation of each of the plurality of data elements in memory cells of the memory device that are coupled to a sense line and to a number of select lines (figs. 2, 6-11 and pars. 10 and 89-91, which show a memory array containing memory cells associated with sense amplifier lines and ALUs. Pars. 121 and 124 further show selected lines);
responsive to determining a second type of data element storage layout, storing the logical representation of each of the plurality of data elements in memory cells of the memory device that are coupled to a number of sense lines and to a select line (figs. 2, 6-11 and pars. 10 and 89-91, which show a memory array containing addresses associated with multiple memory cells interacted with sense amplifier lines and ALUS); and
responsive to determining a third type of data element storage layout, storing the logical representation of each of the plurality of data elements in memory cells of the memory (figs. 2 and 6 and pars. 89-90 and 102-103, which show multiple addresses associated with memory cells which are interacted with sense lines).
With respect to claim 17, Gyoten teaches the method of claim 13, further comprising determining the type of data element storage layout to reduce the quantity of the plurality of compute components of the memory device that are activated but not used based, at least partially, on a quantity of the number of logical operations and a total quantity of the plurality of compute components (fig. 2 and fig. 6 show vertical and horizontal layout and pars. 13, 54, and 126, which show that a vertical or horizontal storage layout is chosen based on the number of compute components that are associated with the memory array)..
With respect to claim 18, Gyoten teaches the method of claim 13, further comprising determining the type of data element storage layout to reduce the quantity of the plurality of compute components of the memory device that are activated but not used based, at least partially, on a quantity of bits of each of the plurality of data elements (fig. 2 and fig. 6 show vertical and horizontal layout and pars. 13, 54, and 126, which show that a vertical or horizontal storage layout is chosen based on the number of compute components that are associated with the memory array).
With respect to claim 19, Gyoten teaches the method of claim 13, further comprising determining the type of data element storage layout to reduce the quantity of the plurality of compute components of the memory device that are activated but not used based, at least partially, on an overhead cost associated with the number of logical operations (fig. 2 and fig. 6 show vertical and horizontal layout and pars. 13, 54, and 126).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gyoten as applied to claims 7 and 13 above, in view of Chen et al., US PGPub 2010/0080060.
With respect to claim 12, Gyoten teaches the limitations of parent claim 7, but fails to teach the system of claim 7, wherein the memory device is configured to perform the plurality of logical operations without performing a sense line address access. Chen teaches this in pars. 56 and 75, which show logical operations that have been performed in parallel and wherein the operations have been performed inside the storage without accessing a sense line.
It would have been obvious to one of ordinary skill in the art, having the teachings of Gyoten and Chen before him before the earliest effective filing date, to have incorporated the teaching of performing logical operations in parallel without a sense line address access as suggested in Chen into Gyoten’s systems because both of the systems are addressing the need of managing and controlling memory access, and by incorporating the teaching of Gyoten into Chen would perform the benefit of allowing high reliability, and low power consumption, as taught by Chen in par. 4.
With respect to claim 20, Gyoten teaches the limitations of parent claim 13, but fails to teach the method of claim 13, further comprising performing the number of logical operations using the plurality of compute components and without performing a sense line address access. Chen teaches this in pars. 56 and 75, which show logical operations that have been performed in parallel and wherein the operations have been performed inside the storage without accessing a sense line.
It would have been obvious to one of ordinary skill in the art, having the teachings of Gyoten and Chen before him before the earliest effective filing date, to have incorporated the teaching of performing logical operations in parallel without a sense line address access as suggested in Chen into Gyoten’s systems because both of the systems are addressing the need 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A DARE whose telephone number is (571)272-4069. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/RYAN DARE/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136